DETAILED ACTION
This office action is in response to the application filed June 24, 2021 in which claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2015/0040428 Davis et al.
To claim 1, Davis discloses a method of making a sole for an article of footwear (100 of Figure 15), the method comprising:
continuously dispensing a component to form a first layer of a medial sidewall and a lateral sidewall (see Figure 15);
continuously dispensing the component to form a second layer of the medial sidewall and the lateral sidewall, the second layer disposed on top of the first layer (see Figure 15).
Davis does not expressly disclose the embodiment of sole 100 in Figure 15 wherein the first layer beginning at a location and ending at the location; continuously dispensing the component to form a step up region at the location; and continuously dispensing the component to form a second layer, the second layer disposed on top of the first layer and beginning and ending at the location, wherein the second layer is continuous with the step up region and the first layer.
However, Davis teaches that in certain embodiments, continuous dispensed component 200 can be a single strand of material formed into multiple layers and that each layer can have a same pattern (para. 0072).  There are a very limited number of methods of dispensing a continuous dispensed component using a single strand of continuous dispensed component material that would result in a configuration that includes multiple layers each having a same pattern.  The extruder nozzle (or other type of mechanism used to form the continuous dispensed component) will necessarily have to form the continuous dispensed component with an initial starting point.  The extruder nozzle then follows the path to form the desired sole pattern while continuously dispensing material.  Once the extruder nozzle returns to the initial starting point, a single complete layer of continuous dispensed component will have formed.  At this point, to create a sole with a continuous dispensed component where a single strand of material forms multiple layers in the same pattern there are two options:  Either the extruder nozzle can “double back” and retrace its previous path in the opposite direction or it can continue forward in the same direction.  If the extruder nozzle continues forward in the same direction following its previous path, once it arrives at the initial starting point, a second layer will begin to be formed, with the transition from the first layer to the second layer occurring at the initial starting point of the first layer, resulting in a “step up region” adjacent to the starting point.  Subsequent layers would likewise continue with the transition to each new layer starting at the initial starting point of the first layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that to arrive at a method of making a sole for an article of footwear that is made from a single strand of continuous dispensed component that forms multiple layers all in the same pattern, there would be a finite number of identified, predictable solutions to arrive at a such a configuration and it would therefore require a low level of experimentation to arrive at a process wherein a first layer comprises a starting point location where the continuous dispensed component is first dispensed, and where the continuous dispensed component continuously transitions from the first layer to the second layer, forming a step up region at that starting point location as claimed (see MPEP 2143).  It would further have been obvious to one of ordinary skill in the art that such a configuration would allow the extruder nozzle to continue forward on a smooth path while dispensing the continuous dispensed component each time it arrives at the initial starting point rather than stopping and reversing each time it arrives at the initial starting point, which might impart unnecessary stress on the extruder nozzle drive mechanism.

To claim 2, Davis further discloses a method further comprising continuously dispensing additional layers of the medial sidewall and lateral sidewall (see Figure 15; para. 0072).

To claim 3, Davis further discloses a method wherein the first layer is continuously dispensed onto an upper of the article of footwear (paras. 0095, 0108-0110).

To claim 5, Davis further discloses a method wherein the first layer is continuously dispensed onto another component of the sole (para. 0014; outsole).

To claim 6, Davis further discloses a method wherein the location is disposed at a medial edge of the sole (see Figure 15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (as applied to claim 1, above) in view of US Pub No. 2005/0115284 Dua.
To claim 4, Davis further discloses a method wherein the first layer is continuously dispensed onto an upper comprising a fabric material (para. 0095).
Davis does not expressly disclose a method wherein the fabric is a circular knit material disposed around a last.
However, Dua teaches a method comprising article of footwear (10) with an upper (30) comprising a circular knit material (Abstract; para. 0034) disposed around a last (para. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the upper to comprise a circular knit material disposed on a last as taught by Dua because Dua teaches that this configuration is known in the art and can provide a seamless upper having different sections with different properties (para. 0010).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,278,081. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim articles of footwear with substantially the same elements including a continuously dispensed component forming first and second layers with a step up region at a location where the first layer transitions to the second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732